Citation Nr: 0612577	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for plantar warts and calluses of both feet status 
post osteotomy of the right fifth metatarsal bone and hallux 
valgum of the first metatarsal joint bilaterally with 
degenerative changes.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for limitation of motion of the right ankle.

3.  Entitlement to an initial disability evaluation in excess 
of zero percent for limitation of motion of the left ankle. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1977 to April 
1977, and from May 1978 to June 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston- Salem, North Carolina, which denied entitlement to a 
disability evaluation in excess of 50 percent for plantar 
warts and calluses of the feet.  The February 2001 rating 
decision granted service connection for limitation of motion 
of the left ankle and assigned a zero percent disability 
evaluation from December 7, 2000.  Service connection was 
granted for limitation of motion of the right ankle and a 10 
percent evaluation was assigned from December 7, 2000. 

This case was previously before the Board in January 2004, 
but was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further consideration. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  

The RO adjudicated a TDIU claim in December 2002, and the 
veteran did not appeal.  Findings on the most recent 
examinations, however, appear to raise a new claim under 
Roberson.   The inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.

The Board notes that this decision raises the issue of 
entitlement to special monthly compensation.  This issue is 
referred to the RO for initial consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's symptoms result in severe disability of the 
right foot and loss of use of the left foot.

3.  A higher evaluation for the veteran's ankle disabilities 
is precluded, as it would result in an evaluation in excess 
of that which is awarded for an amputation below the knees. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for plantar 
warts and calluses of the right foot, status post osteotomy 
of the fifth right metatarsal bone and hallux valgum of the 
first metatarsal joint with degenerative changes have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.63, 4.68, 4.71a, 4.118, Codes 5276, 5284, 7819 (2005).

2.  The criteria for a 40 percent evaluation for plantar 
warts and calluses of the left foot with hallux valgum of the 
first metatarsal joint with degenerative changes have been 
met; the criteria for an evaluation in excess of 40 percent 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.63, 4.68, 4.71a, 4.118, Codes 5276, 5284, 
7819 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.68, 4.71a, 4.118, 
Codes 5271 (2005).

4.  The criteria for a compensable evaluation for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.68, 4.71a, 4.118, Codes 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the Appeals Management Center (AMC) provided 
VCAA notice by letter dated in February 2004.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.

Finally, the letter told him to submit medical records in his 
possession, and told him how to submit relevant evidence.  He 
was thereby told to provide any evidence in his possession 
that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the appellant's claim(s) for higher 
initial ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot.  With regard 
to the grants of increased ratings, the effective dates will 
be set in a later decision of the RO, and it will have the 
opportunity to provide notice prior to it adjudication.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  While certain identified VA records were not 
obtained, these have been certified by the VA facility as 
nonexistent, and the RO has outlined all the actions that 
were made to obtain these records.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions 
of the VCAA have been met. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The issues of entitlement to increased evaluations for the 
ankle disabilities involve the veteran's dissatisfaction with 
the initial rating for his disabilities assigned following 
the grant of service connection.  The United States Court of 
Appeals for Veterans Claims, formerly the Court of Veterans 
Appeals (Court) has found that there is a distinction between 
a veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Entitlement to service connection for calluses of both feet 
was established in an October 1980 rating decision.  This 
disability was evaluated under the rating codes for benign 
new growths of the skin and acquired flatfoot.  See 38 C.F.R. 
§§ 4.20, 4.71a, 4.118, Codes 5276, 7819.  A 10 percent 
evaluation was assigned under these rating codes.  

In August 1982, a rating decision increased the evaluation 
for the veteran's disability to 30 percent, effective from 
April 1982.  This evaluation was confirmed on several 
subsequent occasions, including by the Board in March 1986.  
However, a March 1996 rating decision increased the 
evaluation to 50 percent, effective from November 1995.  

The veteran submitted his current claim in April 2000.  The 
February 2001 rating decision awarded a temporary total 
evaluation for the veteran's disability, but then 
reestablished the current 50 percent evaluation from May 
2000.  The diagnoses of this disability were amended to 
include plantar warts and calluses of both feet, status post 
osteotomy of the right fifth metatarsal bone, hallux valgum 
of the first metatarsalphalangeal joint bilaterally with 
degenerative changes.  In addition, entitlement to service 
connection for limitation of motion of the right ankle and 
limitation of motion of the left ankle was established, each 
as secondary to the veteran's service connected disability of 
the feet.  The right ankle was evaluated as 10 percent 
disabled, and the left ankle was evaluated as zero percent 
disabled.  These evaluations currently remain in effect.  

VA treatment records dated from June 1999 to June 2000 show 
that the veteran received treatment for his service connected 
disability.  June 1999 records revealed hyperkeratotic 
lesions which were painful to palpation.  These were located 
on the right fifth metatarsalphalangeal head, the second 
metatarsalphalangeal joint on the left, and on the left heel.  
The assessment was painful calluses due to 
biomechanical/structural deformity bilaterally.  Records 
dated October 1999 and February 2000 reported similar 
findings.  February 2000 records show that the veteran was 
ambulatory with a limp.  He used crutches, and climbed stairs 
with the use of the railing.  

March 2000 VA surgical records show that the veteran had a 
history of a painful callus of the fifth metatarsal of the 
right foot, which was not responding to non surgical 
treatment.  He underwent a right fifth metatarsal osteotomy.  
The postoperative diagnosis was tyloma of the right fifth 
metatarsal.  

VA treatment records dated March 2000 and April 2000 show 
that the veteran continued to be seen for follow up care 
after his surgery.  

August 2000 VA treatment records show that the veteran 
continued to have hyperkeratotic lesions which were painful 
to palpation.  The assessment continued to be 
biomechanical/structural deformity bilaterally.  

December 2000 treatment records state that the veteran was 
post osteotomy, and doing very well.  He requested and 
received padding material.  

The evidence includes the report of a December 2000 VA 
examination.  The history of his disability since service was 
noted.  The veteran was further noted to have undergone an 
osteotomy in March 2000, and he had not returned to work 
since the surgery.  The veteran believed that the osteotomy 
had actually caused his pain to become more severe.  

On examination, the right foot had a two inch dorsal and 
lateral dorsal scar from the surgery.  There was a plantar 
wart that measured approximately a half inch in diameter on 
the fifth metatarsalphalangeal joint, which was very tender 
to touch.  The scar was well healed and not tender.  There 
was a thin callus on the lateral aspect of the right heel.  
On the left foot, there was a plantar wart at the second 
metatarsalphalangeal joint and on the heel.  There was a 
callus on the lateral aspect of the heel as well.  There had 
been no surgery on the left foot.  The diagnoses was of a 
plantar wart on the right foot at the fifth 
metatarsalphalangeal joint with recent osteotomy of the fifth 
metatarsal bone with severe pain of the wart and a thin 
callus on the lateral aspect of the heel.  In addition, the 
diagnoses included a plantar wart on the second 
metatarsalphalangeal joint of the left foot with a large 
painful callus on the lateral aspect of the heel with a 
plantar wart in the center of the callus on the plantar 
surface, which was quite painful to walking or pressure.  

The examination also revealed that there was some limitation 
of motion for each ankle.  The right ankle had dorsiflexion 
of zero degrees, and plantar flexion to 22 degrees.  The left 
ankle dorsiflexed to 10 degrees and plantar flexed to 30 
degrees.  

X-ray studies conducted in conjunction with the December 2000 
examination revealed hallux valgum of the first 
metatarsalphalangeal joint bilaterally with degenerative 
changes, and evidence of trauma to the right lateral 
malleolus.  

June 2001 podiatry records state that the veteran continued 
to do well status post osteotomy.  The plantar callus was 
minimal, and was debrided along with the plantar callus of 
the left foot.  Padding material was dispensed, and his shoes 
were balanced.  

Nursing records from July 2002 show that the veteran was seen 
for follow up of complaints of pain in both ankles and feet.  

May 2003 records state that the veteran has progressive 
rheumatoid disease, and that he presented for palliative foot 
care.  He had severe pain in both ankles, and walked with an 
obvious antalgic gait.  The veteran had not been able to care 
for his multiple calluses due to his pain and disability.  
The calluses were debrided, and additional padding was 
issued. 

The veteran was examined by a private podiatrist in May 2003.  
He had rigid plantar contractures in digits one through five 
bilaterally with splinting of the metatarsalphalangeal 
joints.  The range of motion of these joints and the ankles 
were restricted bilaterally.  Pain was elicited with 
palpation of the fifth right and second left plantar 
metatarsal heads.  The diagnoses were nucleated tylomas of 
the fifth right and second left.  

The veteran was afforded a VA examination of his feet in 
February 2004.  He was noted to be receiving treatment from 
VA for every eight weeks.  The treatment consisted of having 
his calluses filed and shaved.  He wore padding around the 
plantar warts and calluses.  The veteran said that he 
experienced exquisite pain from pressure on the plantar warts 
of both feet, and that both feet would ache equally even when 
at rest.  Sensation was intact in all toes, arches, and 
heels, with tingling and dullness of the heels.  If forced, 
the veteran said he could walk about one block.  The history 
of surgery was noted.    There had been no improvement in the 
plantar warts over the past 26 years.  The pain was so severe 
as to prevent walking except on padded floor in padded shoes 
with padding around the lesions, and then for only short 
distances.  

The examiner reported that the calluses and warts hurt 
constantly with any weight bearing or pressure.  There were 
no periods of remission except when he was completely off his 
feet for a few hours.  He could only wear corrective soft 
diabetic type shoes.  Pain was only relieved by not standing 
at all for six to eight hours, and resumes if he stands even 
to go to the restroom.  The veteran has a degree in sound 
engineering, but has not worked in this field since he would 
have to move recording equipment for any such job.  He had 
not worked since 1994.  

The veteran was able to perform the activities of daily 
living, and he could drive alone.  There was objective 
evidence of pain on examination.  The veteran did not have 
any repetitive use of his feet, and there was complete 
guarding of movement of the metatarsals or phalanges.  He 
walked without bending his ankles by rocking side to side.  
The diagnoses included nucleated tyloma of the right fifth 
distal plantar surface, nucleated tyloma of the left second 
metatarsal distal plantar surface, nucleated tyloma of the 
proximal second metatarsal arch surface, calluses of the 
right and left heels, calluses of the right and left proximal 
great toe surface, and callus of the right distal border of 
the first metatarsal surface.  

The examiner opined that amputation was "not the only option 
for treatment."  It was noted that the plantar warts could 
be treated with radiation, and that physical therapy could 
restore his gait and lessen overall foot pain.  

The veteran also underwent an examination of his joints in 
February 2004.  The examiner found that the veteran did not 
actively move his ankles.  His flexor and extensor tendons 
were tightened or splinted to prevent flexion, extension, 
pronation, or supination.  There was no crepitus assessment 
without motion, or weakness, swelling, redness or heat in 
either ankle.  The veteran did not allow the examiner to 
passively test the ankle for range of motion.  No flare-ups 
of pain in the ankles were reported.  The veteran had walked 
more and more without rolling his feet from heel to toe since 
2001 and his ankles had become more painful likely from 
disuse of normal walking mechanics.  The ankles were found to 
have less than five degrees range of motion due to the 
splinting of the tendons.  It was impossible to assess for 
repetitive motion, endurance or fatigue factors.  On range of 
motion testing, the right ankle had zero degrees of flexion 
and 17 degrees of extension, with zero degrees of pronation 
and supination.  The left ankle had three degrees of flexion 
and zero degrees of extension, with zero degrees of pronation 
or supination.  

At the completion of the examination of the joints, the 
diagnoses included marked severe limitation of range of 
motion by splinting of the flexor and extensor tendons of the 
foot without fusion or ankylosis of the ankle mortise.  The 
examiner opined that it was feasible to say that methods to 
improve the veteran's ankle functions were available.  There 
was no evidence of permanent loss of function of the feet.  

March 2004 VA rheumatology records show that the veteran was 
doing much better on his new medication.  He still had pain 
and lack of motion in his ankles.  April 2004 records show 
that the veteran was experiencing significant pain in both 
feet.  

Additional VA treatment records from 2004 and 2005 show that 
the veteran continued to receive regular care for his feet.  
His feet were feeling better in January 2005.  Records from 
September 2005 and October 2005 state that the veteran 
continued to have painful calluses.  

Bilateral Foot Disability

The veteran is currently evaluated under the rating code for 
benign skin neoplasms, which is found at 38 C.F.R. § 4.118, 
Code 7819.  This rating code was revised during the course of 
the veteran's appeal, effective from August 30, 2002.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing Landgraf 
v. USI Film Products, 511 U.S. 244 (1994).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991). 

Prior to August 2002, the veteran's disability was evaluated 
under 38 C.F.R. § 4.118, Code 7819, which provided for rating 
the disability as scars, or on the basis of eczema.  The 
maximum rating for eczema was 50 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  The RO rated the disability 
under rating provisions that provided for rating scars on the 
basis of functional impairment of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  The 
functional impairment was in turn considered under 38 C.F.R. 
§ 4.71a, Code 5276, for acquired flatfoot.  That code, then 
as now, provided for a maximum 50 percent evaluation.  

Under the current version of Diagnostic Code 7819, the 
veteran's disability would be evaluated under impairment of 
function.  The RO and AMC have also evaluated the current 
impairment of function under Diagnostic Code 5276 for 
acquired flatfoot.  

The veteran is already in receipt of a 50 percent evaluation, 
which is the highest available under this rating code.  
Therefore, the disability is evaluated under the same 
criteria under either the old or new version of the 
applicable regulations.  See 38 C.F.R. § 4.118, Code 7819 
(2002); 38 C.F.R. §§ 4.20, 4.71a, 4.118, Code 5276, 7819 
(2005).

The Board, however, finds that impairment of function can 
also be evaluated under 38 C.F.R. § 4.71a, Code 5284, for 
other foot injuries.

Under 38 C.F.R. § 4.71a, Code 5284, a moderate foot injury is 
evaluated as 10 percent disabling.  A moderately severe foot 
disability is evaluated as 20 percent disabling.  A severe 
foot injury is evaluated as 30 percent disabling.  Finally, a 
note to this rating code states that with actual loss of use 
of the foot, a 40 percent evaluation should be assigned.  
Rating Code 5167 also states that a 40 percent evaluation is 
to be assigned for loss of use of the foot.  

Rating Code 5284 does not contain a definition of what 
constitutes loss of use of the foot.  The definition found at 
38 C.F.R. § 4.63 for use in determining entitlement to 
special monthly compensation, provides that loss of use of a 
hand of foot for the purpose of special monthly compensation 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand or foot.  In the case of the 
foot, it must be determined whether balance and propulsion 
could be accomplished equally well by an amputation stump 
with prosthesis.  

The evidence shows that the veteran experiences intense pain 
with pressure to the plantar warts of each foot.  It is 
impossible for the veteran to walk without producing such 
pain and has little ability to actually move his feet.  The 
Board sought an opinion as to whether the veteran's 
disability met the criteria for loss of use.  The February 
2004 examiner opined that there is no permanent loss of 
function of the feet.  However, the regulations do not 
require that loss of function be permanent.  Furthermore, 
this opinion can also be read to imply that the veteran 
currently has loss of function of the feet, with the 
qualifier that the loss of function is not permanent.  
38 C.F.R. §§ 4.71a, 4.118, Code 5284, 7819.  Similarly the 
examiner's comment that there are therapies other than 
amputation, suggests that there is little remaining function 
other than that which would be equally well served by 
amputation.

Accordingly, the evidence is in favor of a finding that there 
is loss of use of both feet.  Ordinarily, a 40 percent 
evaluation would be provided for each foot under Diagnostic 
Code 5284.  As will be discussed below, the amputation rule 
precludes assignment of a rating in excess of 40 percent for 
disabilities below the knee.  38 C.F.R. § 4.68.

A 40 percent rating for loss of use of the right foot, when 
combined with the 10 percent rating in effect for the right 
ankle disability would exceed the 40 percent rating (46 
percent).  Accordingly, the Board can award only a 30 percent 
rating for the right foot disability.

The Board notes that it is potentially beneficial to the 
veteran to be evaluated in this manner.  When a 30 percent 
evaluation is combined with a 40 percent evaluation under 
38 C.F.R. § 4.25, a 58 percent evaluation is obtained, which 
is rounded upwards to 60 percent.  This is a higher 
evaluation than the current 50 percent rating under the code 
for pronounced bilateral flatfoot.  38 C.F.R. § 4.71a, Code 
5276, and if combined with other disabilities in the future, 
could result in a higher rating.

The Board has considered entitlement to an evaluation in 
excess of 40 percent for each foot.  However, such an 
evaluation is precluded by regulation.  Under the amputation 
rule, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68.  In this case, amputation below the knee that permits 
a prosthesis is evaluated as 40 percent disabling, as is 
amputation of the forefoot.  38 C.F.R. § 4.71a, Codes 5165, 
5166.  Therefore, an evaluation in excess of 40 percent may 
not be granted for either foot.  

Ankle Disabilities

The veteran's bilateral ankle disabilities are each evaluated 
under the rating code for limited motion of the ankle.  Under 
this rating code, a 10 percent evaluation is assigned for 
moderate limitation of motion, and a 20 percent evaluation is 
assigned for marked limitation of motion.  38 C.F.R. § 4.71a, 
Code 5271.  As this rating code does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The veteran's right ankle is currently evaluated as 10 
percent disabled, and his left ankle is evaluated as zero 
percent disabled.  The findings from the February 2004 VA 
examination demonstrate that the limitation of motion for 
both ankles more nearly resembles that of marked limitation 
of motion.  However, the Board is precluded from granting an 
increased evaluation for either ankle.  

As noted above, the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68.  An increased evaluation for either of the 
veteran's ankle disabilities would result in a combined 
evaluation in excess of 40 percent for each foot and 60 
percent overall, which is not permissible.  Therefore, 
entitlement to increased evaluations for each ankle 
disability must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran has 
been unemployed throughout the appeal period.  His 
disabilities are not, therefore causing marked interference 
with current employment.  He has undergone no periods of 
hospitalization outside of very short stay following surgery 
(for which he received a temporary total rating).  38 C.F.R. 
§ 3.321(b) (2005).  Referral for consideration of an 
extraschedular rating is not warranted.











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a separate 30 percent evaluation for plantar 
warts and calluses of the right foot, status post osteotomy 
of the fifth right metatarsal bone and hallux valgum of the 
first metatarsal joint with degenerative changes; and a 
separate 40 percent rating for plantar warts and calluses of 
the left foot with hallux valgum of the first metatarsal 
joint with degenerative changes of the left foot is granted.

Entitlement to an initial disability evaluation in excess of 
10 percent for limitation of motion of the right ankle is 
denied. 

Entitlement to an initial disability evaluation in excess of 
zero percent for limitation of motion of the left ankle is 
denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


